Case 3:18-cv-00154-N Document 210 Filed 07/03/19 Page 1lof1 PagelD 8701

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

 

 

Shannon Daves et al )
Plaintiff )
Vv. ) Case No. 3:18-cv-00154-N
Dallas County Texas et al )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
Defendants Dallas County, Texas, Marian Brown, Dan Patterson, Julia Hayes, Doug Skemp, Nancy C.
Mulder, Lisa Green, Angela King, Elizabeth Crowder, Tina Yoo Clinton, Peggy Hoffman, Roberto Canas,
Shequitta Kelly, Terri McVea, Lisa Bronchetti, Steven Autry, Anthony Randall, Janet Lusk, and Hal Turley

Date: DF Jue 2079

Attorney's signature

Jason Schuette, #17827020

Printed name and bar number

133 N. Riverfront Blvd., LB 19
Dallas, Texas 75207
Address

Jason.Schuette@dallascounty.org
E-mail address

(214) 653-3692
Telephone number

(214) 653-2899
FAX number
